1                                                                                                                                                F O R       P U B L I C A T I O N
 2
 3
 4
                                                        I N   T H E         S U P R E M E              C O U R T          O F     T E N N E S S E E       FILED
 5                                                                                 A T         K N O X V I L L E
                                                                                                                                                          December 15, 1997
 6
 7
                                                                                                                                                          Cecil Crowson, Jr.
 8                                                                                                                                                          Appellate C ourt Clerk
 9
10   S T A T E         O F          T E N N E S S E E ,                                          (
11                                                                                               (
12                A p p e l l e e ,                                                              (
13                                                                                               (           H a m i l t o n          C o u n t y
14                                                                                               (
15                                                                                               (           H o n . S t e p h e n                  M .           B e v i l ,
16   v .                                                                                         (           J u d g e
17                                                                                               (
18                                                                                               (
19                                                                                               (
20   L E R O Y         H A L L ,                                                                 (
21                                                                                               (           S u p r e m e C o u r t N o .
22                A p p e l l a n t .                                                            (           0 3 S 0 1 - 9 7 0 1 - C R - 0 0 0 1 0
23
24
25
26
27                                                                            C O N C U R R I N G                 O P I N I O N
28
29
30
31                                    I    c o n c u r        i n       a f f i r m i n g                t h e        v e r d i c t         o f       g u i l t y           o f

32   p r e m e d i t a t e d                  m u r d e r           a n d      t h e       s e n t e n c e                o f     d e a t h .

33

34                                    F o u r         i s s u e s       a r e      b e f o r e               t h e        C o u r t     -         j u r y          i n s t r u c t i o n s

35   r e g a r d i n g                n o n s t a t u t o r y               m i t i g a t i n g                c i r c u m s t a n c e s ,                    t h e

36   a d m i s s i b i l i t y                  o f       e x p e r t         t e s t i m o n y ,                 t h e         v a l i d i t y             o f       a r s o n   a s   a n

37   a g g r a v a t i n g                 c i r c u m s t a n c e ,                   a n d         t h e       c o m p a r a t i v e              p r o p o r t i o n a l i t y
                             1
38   r e v i e w .

39

40                                    A n y     e r r o r           w i t h      r e g a r d             t o         m i t i g a t i n g            c i r c u m s t a n c e s           w a s

41   n o t       p r e j u d i c i a l .


                  1
                   N    o       i   s s u e i s        m a d e r e g a r d i n g t h e s u f f i c i e n c y o f t h e e v i d e n c e t o s u p p o r t
     t h e a g g r          a v a    t i n g c i r      c u m s t a n c e s o r t h e f i n d i n g t h a t t h e a g g r a v a t i n g
     c i r c u m s t        a n c    e s o u t w e       i g h t h e m i t i g a t i n g c i r c u m s t a n c e s . T e n n . C o d e A n n . § 3 9 - 1 3 -
     2 0 4 ( g ) ( 1         ) (      S u p p . 1 9       9 6 ) .
 1                                      A s      d i s c u s s e d                    i n               t h e     l e a d           o p i n i o n ,                   t h e         t e s t i m o n y                 o f

 2   D r .       R o g e r           M e y e r                a s       a n       e x p e r t                   w i t n e s s              w a s            n o t         e x c l u d e d                 b y       t h e

 3   c o u r t .             W h e n             t h e           c o u r t             a d v i s e d                 c o u n s e l                  t h a t           a n y         e v i d e n c e                 “ g o i n g

 4   t o w a r d s               s t a t e             o f       m i n d             t h a t              w o u l d             c r e a t e             a         d e f e n s e             o r         a n       e x c u s e

 5   f o r       t h i s          k i l l i n g ”                     w o u l d          b e              a l l o w e d ,              c o u n s e l ,                    w i t h o u t             e x p l a n a t i o n ,

 6   d i d       n o t       c a l l             D r .           M e y e r             a s          a       w i t n e s s .                     T h e         e r r o r ,             i f         a n y ,           w a s       n o t

 7   a       l e g a l       e r r o r                c o m m i t t e d                      b y          t h e       c o u r t .

 8

 9                                   I        a l s o            a g r e e             t h a t              a r s o n            i s        a       v a l i d             a g g r a v a t i n g

10   c i r c u m s t a n c e                     i n           t h i s          c a s e ,                 i n       w h i c h             t h e         d e f e n d a n t                   w a s         c o n v i c t e d

11   o f       p r e m e d i t a t e d                        m u r d e r .                    I          w o u l d           a r g u e             t h a t           t h e         p r i n c i p l e                 o n

12   w h i c h           M i d d l e b r o o k s                        i s       b a s e d                 w o u l d            p r e c l u d e                    t h e         e s t a b l i s h m e n t                     o f
                                                                                                                                                                                                                                      2
13   m o r e           t h a n           o n e        a g g r a v a t i n g                             c i r c u m s t a n c e                     w i t h           t h e         s a m e             e v i d e n c e ,

14   b u t       t h a t          i s         n o t           t h e          s i t u a t i o n                    i n         t h i s           c a s e .                   H e r e ,           t h e           f a c t s       t h a t

15   e s t a b l i s h e d                    a r s o n               o f       t h e              v e h i c l e                w e r e           r e l e v a n t                 a n d         a d m i s s i b l e

16   e v i d e n c e              c o n c e r n i n g                        t h e       o f f e n s e ,                      n o t        p r o o f                o f         a n o t h e r             a g g r a v a t i n g

17   c i r c u m s t a n c e                     o r           a n      e l e m e n t                     o f       p r e m e d i t a t e d                         m u r d e r .

18

19                                      A l t h o u g h                 I       t h i n k                 t h e       p r o c e d u r e                     f o r           c o n d u c t i n g

20   c o m p a r a t i v e                    p r o p o r t i o n a l i t y                                 r e v i e w             s e t           f o r t h             i n       S t a t e             v .       B l a n d

21   c a n       b e       f u r t h e r                     d e v e l o p e d ,                        S t a t e         v .       B l a n d ,               _ _ _ _ _             S . W . 2 d                 _ _ _ _ _

22   ( T e n n .           1 9 9 7 )             ( R e i d ,                 J . ,       d i s s e n t i n g ) ,                           a p p l i c a t i o n                      o f         t h a t

23   p r o c e d u r e               t o         t h e           c i r c u m s t a n c e s                            o f        t h e          c r i m e             a n d         t h e         c h a r a c t e r                   o f

24   t h e       d e f e n d a n t                 d o e s              n o t          s h o w              t h e         s e n t e n c e                   o f       d e a t h           t o       b e

25   d i s p r o p o r t i o n a t e .                                  S o m e          o f              t h e       c a s e s             i n       w h i c h              t h e          s e n t e n c e             o f

26   d e a t h           w a s           a f f i r m e d                    r e l i e d                 u p o n         i n       t h e           l e a d           o p i n i o n               a r e           s i m i l a r               t o



                   2
                   S t a t e v . M i d d l e b r o o k s , 8 4 0 S . W . 2 d 3 1 7 , 3 5 2                                                                   ( T e n n . 1 9 9 2 ) ( “ t h e
     c o n s t i t u t i o n a l d e f i c i e n c y i s t h a t t h e a g g r a v a t i n g                                                                  c i r c u m s t a n c e d o e s n o t                           n a r r o w
     t h e c l a s s , n o t t h a t i t d u p l i c a t e s t h e e l e m e n t s o f                                                                         t h e o f f e n s e ” ) .




                                                                                                                      - 2 -
 1   t h i s    c a s e .       T h e     a b s e n c e   o f     s i m i l a r   c a s e s      i n    w h i c h   t h e         d e f e n d a n t

 2   w a s     s e n t e n c e d    t o    l i f e    i m p r i s o n m e n t     m a y   b e       e x p l a i n e d   b y         t h e

 3   e g r e g i o u s      m e a n s     w h e r e b y   t h e     m u r d e r   w a s       a c c o m p l i s h e d       i n     t h i s   c a s e .

 4

 5                          C o n s e q u e n t l y ,     I     c o n c u r .

 6

 7                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 8                                                                      R e i d , J .
 9
10




                                                                          - 3 -